          CASE 0:21-cv-01015-PJS-DTS Doc. 34 Filed 06/09/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


 My Pillow, Inc., DBA MyPillow,
                                                  Case No. 21-cv-01015-PJS-DTS
                  Plaintiff,

         v.

 US DOMINION, INC., DOMINION
 VOTING SYSTEMS, INC., and
 DOMINION VOTING SYSTEMS
 CORPORATION,

                  Defendants.


      AMENDED NOTICE OF HEARING ON DEFENDANTS’ MOTION FOR
                      EXPEDITED HEARING


        TO PLAINTIFF AND ITS ATTORNEYS OF RECORD:

        PLEASE TAKE NOTICE that Defendants US Dominion, Inc., Dominion Voting

Systems, Inc., and Dominion Voting Systems Corporation (collectively, “Defendants”),

hereby bring a Motion for Expedited Hearing on their Motion to Stay or, in the Alternative,

Extend the Response Deadline (“Motion to Stay”). Unless expedited by the Court,

Defendants’ Motion to Expedite will be heard on June 18, 2021, in Courtroom 9E in the

Minneapolis courthouse for the U.S. District Court for the District of Minnesota, 300 South

Fourth Street, Minneapolis, MN 55415. This Motion is supported by the accompanying

Memorandum of Law in Support of Defendants’ Motion for Expedited Hearing, along with

all the files, records, and proceedings herein.



                                              1
US.133314693.01
          CASE 0:21-cv-01015-PJS-DTS Doc. 34 Filed 06/09/21 Page 2 of 3




 Dated: June 9, 2021                                FAEGRE DRINKER BIDDLE &
                                                    REATH LLP

                                                    s/John W. Ursu
                                                    John W. Ursu (#032257)
                                                    Deborah A. Ellingboe (#026216)
                                                    Jeffrey P. Justman (#0390413)
                                                    Erica Abshez Moran (#0400606)
                                                    2200 Wells Fargo Center
                                                    90 South Seventh Street
                                                    Minneapolis, MN 55402-3901
                                                    Telephone: (612) 766-7000
                                                    Fax: (612) 766-1600
                                                    john.ursu@faegredrinker.com
                                                    debbie.ellingboe@faegredrinker.com
                                                    jeff.justman@faegredrinker.com
                                                    erica.moran@faegredrinker.com

                                                    Attorneys for Defendants US
                                                    Dominion, Inc., Dominion Voting
                                                    Systems, Inc., and Dominion Voting
                                                    Systems Corporation


Of Counsel:

Justin A. Nelson (pro hac application filed)
Laranda M. Walker (pro hac application filed)
Jonathan J. Ross (pro hac application filed)
SUSMAN GODFREY LLP
1000 Louisiana Street, #5100
Houston, Texas 77002
(713) 651-9366
jnelson@susmangodfrey.com
lwalker@susmangodfrey.com
jross@susmangodfrey.com

Stephen Shackelford, Jr. (pro hac application filed)
Elisha Barron (pro hac application filed)
SUSMAN GODFREY LLP
1301 Avenue of the Americas, 32nd Floor
New York, NY 10019
(212) 336-8330

                                                2
US.133314693.01
          CASE 0:21-cv-01015-PJS-DTS Doc. 34 Filed 06/09/21 Page 3 of 3




sshackelford@susmangodfrey.com
ebarron@susmangodfrey.com

Davida Brook (pro hac application filed)
Brittany Fowler (pro hac application filed)
Emily K. Cronin (pro hac application filed)
SUSMAN GODFREY LLP
1900 Avenue of the Stars, Suite 1400
Los Angeles, CA 90067
(310) 789-3100
dbrook@susmangodfrey.com
bfowler@susmangodfrey.com
ecronin@susmangodfrey.com

Stephen E. Morrisey (pro hac application filed)
SUSMAN GODFREY LLP
1201 Third Ave, Suite 3800
Seattle, WA 98101
(206) 516-3880
smorrissey@susmangodfrey.com




                                              3
US.133314693.01
